         Case 1:18-cv-01226-MMS Document 8 Filed 10/09/18 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 18-1226C
                                   (Filed: October 9, 2018)

*************************************
PERRY CAPITAL LLC,                  *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                           ORDER

         On October 5, 2018, the parties filed a joint motion to stay proceedings in this case
pending a ruling on defendant’s motion to dismiss in Fairholme Funds, Inc. v. United States, No.
13-465C, and the eleven related cases that have been coordinated with Fairholme Funds for
briefing purposes. The court GRANTS the motion to stay proceedings. The parties shall file a
joint status report suggesting further proceedings by no later than fourteen days after the
court issues a decision on defendant’s motion to dismiss in Fairholme Funds.

       IT IS SO ORDERED.

                                                   s/ Margaret M. Sweeney
                                                   MARGARET M. SWEENEY
                                                   Chief Judge
